Eleanor A. DuBay, OSB No. 073755
TOMASI SALYER MARTIN
121 SW Morrison St, Suite 1850
Portland, OR 97204
edubay@tomasilegal.com
Phone: (503) 894-9900
       Attorneys for Tasha Teherani-Ami




                            UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF OREGON

In re                                                 Bankruptcy Case Nos.:

15005 NW Cornell LLC; and                             19-31883-dwh11 (Lead Case)
Vahan M. Dinihanian, Jr.,
                                                      19-31886-dwh-11
                 Debtors.
                                                      Jointly Administered Under
                                                      Case No. 19-31883-dwh11

                                                      REPLY IN SUPPORT OF POST-
                                                      HEARING MEMORANDUM IN
                                                      SUPPORT OF CREDITOR'S MOTION TO
                                                      DISMISS FOR CAUSE [DOC 158] AND
                                                      CREDITOR'S MOTION FOR RELIEF
                                                      FROM STAY [DOC 106]

                 Unbelievably, Debtors' Closing Argument Memorandum in Opposition to

Creditors' Motions [Doc 272] ("Debtors' Memo") asks this Court to take judicial notice of a

pleading that has not yet been filed. It simply strains credulity that Debtors 1 ask this Court to

take their word for it that they can, and maybe will, propose a "viable plan." First, though it

hardly needs to be stated, this Court cannot take judicial notice of a document that is not in the

1
 Unless otherwise noted, capitalized terms herein have the same meaning as set forth in the Motion to
Dismiss and Motion for Relief.
Page 1 - REPLY IN SUPPORT OF POST-HEARING MEMORANDUM IN                               TOMASI SALYER MARTIN
SUPPORT OF CREDITOR'S MOTION TO DISMISS FOR CAUSE [DOC 158]                        121 SW Morrison Street, Suite 1850
                                                                                        Portland, Oregon 97204
AND CREDITOR'S MOTION FOR RELIEF FROM STAY [DOC 106]                                   Telephone: (503) 894-9900
TEHERA-B1\00524514.000                                                                 Facsimile: (971) 544-7236


                         Case 19-31883-dwh11      Doc 274      Filed 07/29/20
court record. 2 Second, the parties have closed the evidence in regards to Creditor's motions and

Debtors cannot now attempt to avoid the motions by arguing they will, before briefing is closed,

file a "viable plan." Indeed, Dinihanian refused to testify at the evidentiary hearing regarding the

terms of any proposed plan. It is now far too late for Debtors to assert that they will propose a

"viable plan." Debtors' "terminal euphoria" is insufficient grounds to prevent this Court from

determining that the petitions were filed in bad faith. In re Little Creek Dev. Co., 779 F.2d 1068,

1073 (5th Cir. 1986).

                 Furthermore, the inquiry that this Court is being asked to make is whether these

Bankruptcy Cases were filed in good faith. Creditor has asserted that just one indicia of bad

faith, out of the totality of the circumstances, is whether there is a reasonable possibility of a

successful reorganization within a reasonable time. And, as Creditor has stated, no one indicia of

bad faith has more or less weight than any other indicia. In re Powers, 135 B.R. 980, 982

(Bankr. C.D. Cal. April 26, 1991) (A determination of whether good faith exists is based on the

totality of the facts and circumstances; "no single fact can be given preeminence in making the

decision."). While Creditor maintains, for all the reasons previously briefed, that Debtors cannot

satisfy the indicia of proposing a plan with a reasonable possibility of a successful reorganization

within a reasonable time, even if they could, however, all of the other indicia of bad faith weigh

in favor of dismissal. The other factors include Debtors' forum shopping and litigation tactics,

filing the petitions to prevent a finding of contempt and to stop the foreclosure sales, and

Dinihanian's gross and flagrant dishonest conduct throughout these proceedings.

                 It is particularly noteworthy that Debtors' Memo does not address, in any fashion,


22
   See Fed. R. Evid. 201(b) ("The court may judicially notice a fact that is not subject to reasonable
dispute because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be
accurately and readily determined from sources whose accuracy cannot reasonably be questioned.")
Page 2 - REPLY IN SUPPORT OF POST-HEARING MEMORANDUM IN                                   TOMASI SALYER MARTIN
SUPPORT OF CREDITOR'S MOTION TO DISMISS FOR CAUSE [DOC 158]                            121 SW Morrison Street, Suite 1850
                                                                                            Portland, Oregon 97204
AND CREDITOR'S MOTION FOR RELIEF FROM STAY [DOC 106]                                       Telephone: (503) 894-9900
TEHERA-B1\00524514.000                                                                     Facsimile: (971) 544-7236


                         Case 19-31883-dwh11         Doc 274      Filed 07/29/20
Creditor's arguments related to the contempt proceeding or the foreclosure sales. Nor do Debtors

address Creditor's arguments related to Dinihanian's dishonest conduct, except to state that he

has "committed to correct those inadvertent mistakes," a statement that is blatantly false. In fact,

not only did Dinihanian testify that he believed he had completed his schedules correctly, but

that he would not amend his schedules even if the Court ordered him to do so:

                  Q. As we're discussing this now, do you think that
                  the information needs to be included in your schedules
                  and amendments need to be filed?

                  A. No.

                  Q. Would you be willing to file a limited schedule
                  if that's what the Court requires you do to complete
                  this information?

                  A. No. 3

To argue otherwise is simply contrary to Dinihanian's own testimony.               After at least five

amendments, a disclosure statement, and more than a year, it is clear that Debtors have no

intention of filing amended schedules. And, moreover, even if they did, such amendments will

not cure Dinihanian's dishonest conduct.

                  Rather than address the arguments presented by Creditor in support of her Motion

to Dismiss, Debtors variously claim that these cases were initiated to protect Dinihanian's equity

and prevent Creditor from receiving a "massive windfall." 4 Debtors' arguments are specious and

contradicted by the evidence. Dinihanian has asserted, and the parties agree, that there is no

equity in the Skyline Property. As such, it is impossible for the Bankruptcy Cases to be initiated

3
 Transcript of Testimony of Vahan M. Dinihanian, Jr., July 17, 2020 ("Testimony Transcript"), p. 20, ln.
4-11. The Testimony Transcript is attached as Exhibit 1 to the Third Supplemental Declaration of
Eleanor A. DuBay in Support of Creditor Tasha Teherani-Ami's Motion to Dismiss and Motion for Relief
[Doc 273].
4
    Debtors' Memo, p. 7 and p. 2, ln. 24 [Doc 272].
Page 3 - REPLY IN SUPPORT OF POST-HEARING MEMORANDUM IN                                 TOMASI SALYER MARTIN
SUPPORT OF CREDITOR'S MOTION TO DISMISS FOR CAUSE [DOC 158]                          121 SW Morrison Street, Suite 1850
                                                                                          Portland, Oregon 97204
AND CREDITOR'S MOTION FOR RELIEF FROM STAY [DOC 106]                                     Telephone: (503) 894-9900
TEHERA-B1\00524514.000                                                                   Facsimile: (971) 544-7236


                         Case 19-31883-dwh11          Doc 274   Filed 07/29/20
to protect the non-existent equity in the Skyline Property. Moreover, Creditor would not be

receiving a "massive windfall;" rather, she would continue the lawful execution of the Judgment

to which Dinihanian stipulated in the first instance. "Mr. Dinihanian has not acted equitably in

failing to pay the money judgment he owes by the required deadline, a deadline he knew about

for three years. …. Any emergency he is now facing is of his own making." 5

                    In addition to failing to address several of Creditor's indicia of bad faith, Debtors'

assertions in their Memorandum are unsupported by the law and facts. Indeed, as to Creditor's

argument that these cases were filed as a litigation tactic and to forum shop, Debtors' admit that

"[b]ecause of [Creditor's] looming foreclosure actions, Mr. Dinihanian and Cornell did not have

time to complete the land use process." 6 This assertion supports Creditor's argument that the

petitions were filed in bad faith because Debtors simply desire to continue with the Partition

Litigation free of Creditor's right to enforce the Judgment, a desire which had already been

addressed and rejected by Judge Hunsaker. Debtors' reliance on In re Marsch is misplaced

because (1) Dinihanian has testified that he is able to obtain a loan secured by the Cornell

Property and (2) Dinihanian's monthly reports indicate that he has in excess of $22 million in

assets, while Creditor's money award is merely $2.25 million, plus interest, attorney fees and

costs, both of which show that Dinihanian "could satisfy the judgment without any disruption of

business interests." 7

                    Debtors' argument that "viability of the Debtors Plan is paramount in determining

good faith" and their reliance on In re Marshall is similarly misplaced. 8 Initially, Debtors'

5
    Stipulated Facts, Ex. 10, p. 5-6 [Doc 250].
6
    Debtors' Memo, p. 3, ln. 20-22 [Doc 272].
7
    Id., p. 6, ln. 22-24 [Doc 272], citing Marsch v. Marsch (In re Marsch), 36 F.3d 825 ((9th Cir. 1994).
8
    Id., p. 7, ln. 23, and p. 8 [Doc 272].
Page 4 - REPLY IN SUPPORT OF POST-HEARING MEMORANDUM IN                                      TOMASI SALYER MARTIN
SUPPORT OF CREDITOR'S MOTION TO DISMISS FOR CAUSE [DOC 158]                               121 SW Morrison Street, Suite 1850
                                                                                               Portland, Oregon 97204
AND CREDITOR'S MOTION FOR RELIEF FROM STAY [DOC 106]                                          Telephone: (503) 894-9900
TEHERA-B1\00524514.000                                                                        Facsimile: (971) 544-7236


                          Case 19-31883-dwh11           Doc 274      Filed 07/29/20
argument wholly ignores the case law cited by Creditor, as noted above and in Creditor's

briefing, that the Court must look to the totality of the circumstances and that no one factor

outweighs another in determining whether cause exists to dismiss a bankruptcy case. More

importantly, however, the citation to In re Marshall belies Debtors' arguments. As stated herein,

there is no proposed plan and Debtors have not submitted any evidence regarding the terms of a

proposed plan. 9 Pointedly, Debtors' contention that Creditor has argued that the "withdrawal of a

plan demonstrates bad faith" 10 is not accurate. What Creditor has argued is that Debtors cannot

satisfy the U.S. Supreme Court requirement that they prove "a reasonable possibility of a

successful reorganization within a reasonable time…" In re Plateau Energy, Inc., 2011 Bankr.

LEXIS 4188, at *8 (Bankr. D. Colo. Oct. 28, 2011) (internal citations omitted), citing In re

Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365, 108 S.Ct. 626, 98 L.Ed.2d 740 (1988).

An argument which has not been refuted by Debtors and is supported by the withdrawal of the

only plan that has been proposed.

                  Creditor's argument is further supported by the In re Marshall case relied upon by

Debtors which states that a court may deny a motion to dismiss if it determines "that a

reorganization plan qualifies for confirmation" which requires that a debtor show that "a plan of

reorganization is ready for confirmation …" 721 F.3d 1032, 1049 (9th Cir. 2013). Both In re

Timbers and In re Marshall require that the debtor show that a plan of reorganization is possible

and that it is "ready" for confirmation. That is simply not the case here. There is no plan of

reorganization and Debtors have utterly failed to show (1) the existence of a plan that qualifies


9
  Dinihanian refused to testify at the evidentiary hearing regarding terms of a proposed plan and the only
terms referenced in the record relate to the plan that has since been withdrawn. See Stipulated Facts, ¶ 21
[Doc 250] and Dinihanian Dec., ¶ 19 [Doc 254].
10
     Debtors' Memo, p. 8, ln. 2 [Doc 272].
Page 5 - REPLY IN SUPPORT OF POST-HEARING MEMORANDUM IN                                   TOMASI SALYER MARTIN
SUPPORT OF CREDITOR'S MOTION TO DISMISS FOR CAUSE [DOC 158]                            121 SW Morrison Street, Suite 1850
                                                                                            Portland, Oregon 97204
AND CREDITOR'S MOTION FOR RELIEF FROM STAY [DOC 106]                                       Telephone: (503) 894-9900
TEHERA-B1\00524514.000                                                                     Facsimile: (971) 544-7236


                         Case 19-31883-dwh11         Doc 274      Filed 07/29/20
for confirmation and that (2) reorganization is possible. Both Creditor and Debtors have closed

the presentation of evidence. Debtors cannot now submit evidence showing the existence of a

plan, much less that it would qualify for confirmation within a reasonable time. 11

                   Debtors next argue that Creditor is incorrect in asserting that this Court must give

full faith and credit to the Judgment. 12 But here, again, Debtors' own citations refute their

arguments. "Title 28 U.S.C. 17388 obligates the federal courts to afford full faith and credit to

state court judgments." In re Keller, 157 B.R. 680, 684 (Bankr. E.D. Wash. 1993). The In re

Keller court went on to find that the plan in that case did not dispute the character or existence of

the creditor's debt and, as such, the bankruptcy court could still give full faith and credit to the

state court judgment while also confirming the plan. Id.

                   However, in this proceeding, Debtors have done just that – repeatedly, throughout

Debtors' pleadings and testimony, Debtors have attempted to relitigate the terms of the Judgment

by their arguments that 15005 LLC was not part of the Divorce Proceeding and, thus, cannot be

bound by the Judgment. In fact, Debtors have filed two adversary proceedings (1) alleging that

the Cornell Deed of Trust is a fraudulent transfer and (2) arguing that the transfer of interest in

the Cornell Property to the Trust is void and/or avoidable. What is more, Debtors' concede that

the mysterious plan "will likely go further than just impairing the Trust's claim …" 13 Clearly,

Debtors are disputing the character and existence of the terms of the Judgment, which, according

to their own citations, is not permissible.

                   Likewise, Debtors' reliance on In re Dirks is not persuasive. In re Dirks, 2009

11
   Not only would taking judicial notice of a yet-to-be-filed-plan be untimely and improper, but it would
also prejudice Creditor in that she would not be able to argue whether the proposed terms do, in fact,
satisfy In re Timbers and In re Marshall.
12
     Debtors' Memo, p. 9 [Doc 272].
13
     Id., p 10, ln. 9 [Doc 272].
Page 6 - REPLY IN SUPPORT OF POST-HEARING MEMORANDUM IN                                  TOMASI SALYER MARTIN
SUPPORT OF CREDITOR'S MOTION TO DISMISS FOR CAUSE [DOC 158]                           121 SW Morrison Street, Suite 1850
                                                                                           Portland, Oregon 97204
AND CREDITOR'S MOTION FOR RELIEF FROM STAY [DOC 106]                                      Telephone: (503) 894-9900
TEHERA-B1\00524514.000                                                                    Facsimile: (971) 544-7236


                          Case 19-31883-dwh11        Doc 274     Filed 07/29/20
WL 103606 (B.A.P. 6th Cir. 2009). First, that case involved an avoidance action by the trustee,

which as conceded by Debtors, the trustee lost. Second, Debtors' assertion that a stipulated

judgment should somehow have a different preclusive effect is contrary to Oregon law and the

facts in this case. ORS Chapter 107 is an equitable statute which encourages parties to negotiate

and settle their disputes. To find that an equalizing judgment entered in a divorce proceeding is

not entitled to full faith and credit because it was "settled" would completely undermine ORS

Chapter 107 and the express policies of this state. Furthermore, the facts show that the parties to

the Divorce Proceeding did, in fact, litigate portions of the proceeding and the settlement

negotiations took more than a year to complete. 14 To now imply that the parties settled the

Divorce Proceeding in an attempt to avoid the Full Faith and Credit statute is contrary to the

facts. As Creditor has argued, this Court must give full faith and credit to the terms of the

Judgment and prohibit Debtors from relitigating those terms.

                  Finally, Debtors' arguments related to "insolvency" are irrelevant and misplaced.

Debtors cite case law stating that "eligible" debtors who propose a plan that may adversely

impact a creditor's rights is not evidence of bad faith. 15 The reliance on these cases is a red

herring and misstates Creditor's arguments. At the outset, as stated herein, Debtors have not

proposed a plan so it is not possible to determine whether that plan adversely impacts a creditor.

Moreover, Creditor has argued that the petitions were filed in bad faith for a variety of reasons,

including Dinihanian's dishonest conduct, and the case law cited by Debtors is not relevant to

that determination. Notably, while Creditor has pointed to evidence related to Debtors' solvency,

the point of Creditor's argument is that (1) Debtors' testimony and pleadings contradict each

14
  See Fassler Dec., Ex. 1 (evidencing that the parties litigated the terms of the Deeds of Trust); Ex. 2
(evidencing issues that were litigated and the extensive negotiations between the parties) [Doc 257].
15
     Debtors' Memo, p. 11 [Doc 272].
Page 7 - REPLY IN SUPPORT OF POST-HEARING MEMORANDUM IN                                 TOMASI SALYER MARTIN
SUPPORT OF CREDITOR'S MOTION TO DISMISS FOR CAUSE [DOC 158]                          121 SW Morrison Street, Suite 1850
                                                                                          Portland, Oregon 97204
AND CREDITOR'S MOTION FOR RELIEF FROM STAY [DOC 106]                                     Telephone: (503) 894-9900
TEHERA-B1\00524514.000                                                                   Facsimile: (971) 544-7236


                         Case 19-31883-dwh11        Doc 274     Filed 07/29/20
other which calls into question the veracity of Debtors' testimony; and (2) that 15005 LLC is, in

fact, solvent and, thus, cannot prevail in its adversary proceeding asserting that it is insolvent

(which, in turn, is the basis for Creditor's Motion for Relief from Stay under 11 U.S.C. §

362(d)(3)). Again, these arguments are not addressed by Debtors. 16

                 The bottom line is, Debtors' have failed to satisfy their burden of submitting any

credible evidence to refute Creditor's claims that these Bankruptcy Cases have been filed in bad

faith. The arguments submitted by Debtors are nothing more than their "terminal euphoria" and

smoke and mirrors. Debtors are simply attempting to avoid yet another determination by yet

another court that Dinihanian has acted inequitably and dishonestly toward his ex-wife and his

daughter's Trust in his campaign to avoid complying with the Judgment.

                 As such, based on the totality of the circumstances, there is sufficient indicia of

bad faith justifying dismissal of these cases for cause under 11 U.S.C. § 1112(b). Furthermore,

Debtors have failed to meet their burden as to the Motion for Relief from Stay. 17 Consequently,

even if these cases are not dismissed for cause, Creditor is entitled to relief from stay in regards

to (1) the family law contempt proceeding; (2) the non-judicial foreclosure of the Skyline

Property; and (3) the non-judicial foreclosure of the Cornell Property.

Dated: July 29, 2020.                               TOMASI SALYER MARTIN

                                                    By: /s/ Eleanor A. DuBay
                                                         Eleanor A. DuBay, OSB #073755
                                                         (503) 894-9900
                                                         edubay@tomasilegal.com
                                                         Of Attorneys for Tasha Teherani-Ami
16
  No where in Debtors' Memo do Debtors address Dinihanian's dishonest conduct, contrary testimony, or
lack of credibility. Nor do Debtors address Dinihanian's complete and utter disregard for the Bankruptcy
Code and his duties as a debtor-in-possession.
17
  Notably, Debtors failed to include any additional evidence or argument related to Creditor's Motion for
Relief from Stay. As such, Creditor relies upon the evidence and arguments she has previously
submitted.
Page 8 - REPLY IN SUPPORT OF POST-HEARING MEMORANDUM IN                                  TOMASI SALYER MARTIN
SUPPORT OF CREDITOR'S MOTION TO DISMISS FOR CAUSE [DOC 158]                           121 SW Morrison Street, Suite 1850
                                                                                           Portland, Oregon 97204
AND CREDITOR'S MOTION FOR RELIEF FROM STAY [DOC 106]                                      Telephone: (503) 894-9900
TEHERA-B1\00524514.000                                                                    Facsimile: (971) 544-7236


                         Case 19-31883-dwh11        Doc 274      Filed 07/29/20
                                 CERTIFICATE OF SERVICE

                 I hereby certify that on July 29, 2020 I served a copy of the foregoing REPLY IN

SUPPORT OF POST-HEARING MEMORANDUM IN SUPPORT OF CREDITOR'S

MOTION TO DISMISS FOR CAUSE [DOC 158] AND CREDITOR'S MOTION FOR

RELIEF FROM STAY [DOC 106] by electronic means using ECF to the parties listed below:

STEPHEN P ARNOT on behalf of U.S. Trustee US Trustee, Portland
steve.arnot@usdoj.gov
NICHOLAS J HENDERSON on behalf of Debtor Vahan M. Dinihanian, Jr. and Jointly
Administered Debtor Vahan M. Dinihanian, Jr.
nhenderson@portlaw.com,
tsexton@portlaw.com;mperry@portlaw.com;hendersonnr86571@notify.bestcase.com

ELAYNA Z MATTHEWS on behalf of Creditor Columbia State Bank
elayna@sglaw.com, ktate@sglaw.com

BRUCE H ORR on behalf of Interested Party Tasha Teherani-Ami, in her capacity as the trustee
of the Sonja Dinihanian GST Trust DTS 1/1/11
bho@wysekadish.com, tn@wysekadish.com;drw@wysekadish.com

ERICH M PAETSCH on behalf of Creditor Columbia State Bank
epaetsch@sglaw.com, ktate@sglaw.com

DOUGLAS R PAHL on behalf of Debtor 15005 NW Cornell LLC and Interested Party 15005
NW Cornell LLC
dpahl@perkinscoie.com, nlesage@perkinscoie.com;docketpor@perkinscoie.com

TROY SEXTON on behalf of Jointly Administered Debtor Vahan M. Dinihanian, Jr.
tsexton@portlaw.com, nhenderson@portlaw.com,mperry@portlaw.com,troy-sexton-
4772@ecf.pacerpro.com
DANIEL L STEINBERG on behalf of Creditor Cornell Rd LLC and Creditor Lillian Logan
Daniel.Steinberg@jordanramis.com, Litparalegal@jordanramis.com

US Trustee, Portland
USTPRegion18.PL.ECF@usdoj.gov

                 DATED: July 29, 2020.
                                                 TOMASI SALYER MARTIN
                                                 By: /s/ Eleanor A. DuBay
                                                     Eleanor A. DuBay, OSB #073755
                                                     (503) 894-9900
                                                     edubay@tomasilegal.com
                                                     Of Attorneys for Tasha Teherani-Ami


CERTIFICATE OF SERVICE                                                             TOMASI SALYER MARTIN
TEHERA-B1\00524514.000                                                          121 SW Morrison Street, Suite 1850
                                                                                     Portland, Oregon 97204
                                                                                    Telephone: (503) 894-9900
                                                                                    Facsimile: (971) 544-7236
                         Case 19-31883-dwh11     Doc 274     Filed 07/29/20
